Opinion issued July 17, 2003 
 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00663-CV
____________

IN RE CESAR GONZALEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Cesar Gonzalez, filed a pro se petition for writ of mandamus
requesting that this Court compel respondent, the Honorable Bob May, (1) to consider
and hear his application for writ of habeas corpus.  We deny the petition.
	First, relator's petition does not comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 52.
	Second, before an appellate court may issue a writ of mandamus, there are
three prerequisites that must be met, namely:  (1) the lower court must have a legal
duty to perform a nondiscretionary act; (2) the relator must make a demand for
performance; and (3) the subject court must refuse that request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator
has not provided us with a record that shows that he made any request of the
respondent to perform a nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.
1.    	Judge May is the presiding judge of the 149th District Court in Brazoria
County.